Name: 91/461/EEC: Commission Decision of 13 August 1991 amending Decision 90/472/EEC recognizing that production of certain quality wines produced in specified regions is, because of their qualitative features, far below demand (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  beverages and sugar;  Europe
 Date Published: 1991-09-03

 Avis juridique important|31991D046191/461/EEC: Commission Decision of 13 August 1991 amending Decision 90/472/EEC recognizing that production of certain quality wines produced in specified regions is, because of their qualitative features, far below demand (Only the German text is authentic) Official Journal L 245 , 03/09/1991 P. 0026 - 0026COMMISSION DECISION of 13 August 1991 amending Decision 90/472/EEC recognizing that production of certain quality wines produced in specified regions is, because of their qualitative features, far below demand (Only the German text is authentic) (91/461/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 6 (4) thereof, Whereas pursuant to Article 6 (1) of Regulation (EEC) No 822/87 all new plantings of wines are prohibited until 31 August 1996; whereas, however, that provision allows Member States for the 1990/91 wine year to authorize new plantings in the case of quality wines psr for which the Commission has recognized that production, because of their qualitative features, is far below demand; Whereas requests to apply that provision to certain quality wines psr were submitted by the German Government on 31 May 1990 and on 11 July 1990; whereas Commission Desision 90/472/EEC was adopted as a result (3); Whereas owing to a mistake the table in the Annex to Decision 90/472/EEC is incorrect as regards 'Rheinhessen'; whereas the figure in question should be rectified; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 90/472/EEC the figure relating to area for Rheinhessen quality wines psr is replaced by '780 ha'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 13 August 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 256, 20. 9. 1990, p. 30.